Citation Nr: 0028141	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  98-00 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an original rating in excess of 10 percent 
for lumbar strain with degenerative joint disease.  

2.  Entitlement to an original rating in excess of 10 percent 
for post-operative impingement syndrome of the left shoulder 
with a rotator cuff tear. 

3.  Entitlement to an original rating in excess of 0 percent 
for hallux valgus of the right foot, status post 
bunionectomy.   


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
REMAND

The veteran served on active duty from August 1971 to June 
1973.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Atlanta, Georgia, (hereinafter RO).  

When the case arrived at the Board there was some question as 
to whether the appellant desired a personal hearing.  
Administrative development at the Board resulted in the 
appellant indicating that he wanted a hearing before a 
Hearing Officer at the RO.  Thus, further development is 
needed.

In view of the foregoing, this case is REMANDED for the 
following action:

The veteran should be scheduled for a 
hearing at the RO before a Hearing 
Officer. 

Thereafter, the case should be returned to the Board, if in 
order, in accordance with appropriate appellate procedures 
including RO review and the issuance of a supplemental 
statement of the case if needed.  The Board intimates no 
opinion as to the ultimate outcome of this case, by the 
action taken herein.  The veteran need take no action until 
he is notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




